Title: From James Madison to Daniel D. Tompkins, 18 October 1814
From: Madison, James
To: Tompkins, Daniel D.


        
          Dear Sir
          Washington Ocr. 18. 1814
        
        I have recd. your two letters of the 6. & 8th. instant. I can not deny the cogency of the considerations which have determined you to decline the station which was the subject of mine of the 28th ulto.; & that some of them can by no one be so well appreciated as by yourself. I was not unaware of the great value of your services within the limits of your particular State under the circumstances attending it; but in looking to the nation at large, and the importance of drawing into the cabinet at so critical a period, as

much weight of character as possible, I thought I consulted my judgment as well as my inclination, in the attempt to translate you from the one to the other sp[h]ere of service. As your estimate of the pub: interest & of your duty does not allow me the gratification I shd. have felt in a different result, I can only add my regrets to the assurances I pray you to accept of my great esteem & friendly respects.
      